19 A.3d 177 (2011)
301 Conn. 907
PACK 2000, INC.
v.
Eugene C. CUSHMAN.
SC 18789
Supreme Court of Connecticut.
Decided May 11, 2011.
Andrew Brand, New London, in support of the petition.
Joseph M. Busher, Jr., Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 339, 11 A.3d 181 (2011), is granted, limited to the following issues:
"Did the Appellate Court properly determine that lease/option agreements are subject to a strict compliance standard? If so, should the Appellate Court be reversed under the applicable standard?"